Title: To James Madison from William Jarvis, 28 June 1808
From: Jarvis, William
To: Madison, James



Sir
Lisbon 28th. June 1808

The foregoing is a copy of my last, which I hope will reach you by a vessel going from Spain. This I forward by a Gentleman going to the south of Spain who may have some opportunity of sending it.  Here the situation daily grows more critical. The french Govmt. themselves seem to be  alarmed.  Within four days part of the troops have been taken from the forts to increase the guards in the City & day & night the Streets are patroled with a great number of strong patroles of troops both horse & foot in addition to the ordinary police guards, which were doubled on the French coming here.  Many Coffee houses where politicks were talked are shut up. The Castle of St. George situated on a commanding eminence nearly in the middle of the City which has been neglected for nearly a Century past, is now repairing & fortifying with the utmost rapidity.  All the cannon & arms from the foundery have been sent there as a place of safer deposit.  Yesterday a considerable quantity of provisions.  Many reports are in circulation tending to encourage & to  the minds of the people; such as, that a body of Spanish troops have entered the northern provinces, which have revolted against the French, that a body of English have been landed & joined by a body of Spaniard in Algarva, which has also revolted; but I doubt whether any English or Spanish troops have entered although no post having arrived from P Algarva for a week past, seems to countenance the beleif that there is some disturbance as well as the inclosed proclamation.  however, & all Estremadura, is as to acts perfectly quiet although there is apparently much unease among the people & general well wishes to the Spanish cause; and I apprehend if the Armies do not strike some a stroke in Spain before a month, that the French here will find their situation very serious.  I beleive there is no doubt, that ian regiment which was sent in pursuit of Genl. Gomez Treva, who revolted with two  Regiments, & joined a body of Spanish troops, have been beat & partly cut to pieces.  It was commanded by Genl. L’Ason, who has been wounded; but as all communication has, for upwards of a month, been cut off from Spain, none from the North, none from Algarva & none from the n side, there is but little which is in general circulation to be relied on; one side asserting & the other denying.  With entire Respect I have the honor to be Sir Yr Mo: Ob: servt.

Wm Jarvis


P. S.
I should not be surprised if the French troops were soon to quit this Country.
As I see but little alternative but that of spending what my industry has enabled me to earn for several years past, by remaining here, I should feel much gratified with the exchange of this Consulate for that of Bahia de San. Salvador, if the President shall think fit to confer this farther mark of favour on me.  But as an indifferent prospect is better than none at all, if agreeable to Government I shall prefer remaining where I am than not to have another appointment

